In The
                              Court of Appeals
                     Seventh District of Texas at Amarillo

                                   No. 07-18-00268-CV


             MIGUEL CUELLAR AND CARMEN CUELLAR, APPELLANTS

                                           V.

          DUMAS INDEPENDENT SCHOOL DISTRICT, ET AL., APPELLEES

                          On Appeal from the 69th District Court
                                   Moore County, Texas
                   Trial Court No. 17-57, Honorable Ron Enns, Presiding

                                    August 28, 2018

                   ORDER OF ABATEMENT AND REMAND
                    Before CAMPBELL and PIRTLE and PARKER, JJ.


      Appellants, Miguel Cuellar and Carmen Cuellar, appeal from the trial court’s Final

Judgment. The Final Judgment was signed by the trial court but does not show the date

of signing. See TEX. R. CIV. P. 306a(2). Without this date, we are unable to determine

whether appellants’ notice of appeal was timely filed. See TEX. R. APP. P. 26.1.


      Accordingly, we now abate this appeal and remand the cause to the trial court for

entry of a judgment nunc pro tunc reflecting the date the trial court signed the Final

Judgment. The trial court shall cause the judgment nunc pro tunc to be included in a
supplemental clerk’s record and cause that supplemental record to be filed with the Clerk

of this Court no later than September 11, 2018.


      It is so ordered.


                                                      Per Curiam




                                           2